DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 08/30/2021 have been considered for examination. 

With regard to the 112(b) rejections, Applicant’s arguments filed 08/30/2021 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 08/30/2021 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Carbajal et al (US Publication No. 2017/0290075) in view of Nguyen et al (US Publication No. 2014/0347213) and further in view of Haendel et al (US Patent No. 8,345,726).

Regarding claim 1, Carbajal teaches, a band monitoring device [FIGS. 1 and 2A; ¶0116, a combined system of receiver 210 and signal processor 214] for a radio communication system [FIG. 1; ¶0115, radio communication systems of CDMA/GSM, 3G, Wi-Fi 106 and 110] in which each of a plurality of subscribers [FIG. 1; ¶0115, a plurality of wireless devices 104, 106, 108, etc. associated with different radio communication systems 106 and 110] is allocated a fixed sequence of frequencies to be used [FIG. 1; ¶0115, are RF frequency signals of use in wireless environment 100], the band monitoring device [FIGS. 2A and 8A; ¶¶0116 and 137] comprising: 
a detector [FIGS. 2A and 8A; ¶0116, a combined portion of receiver 210, FFT module 217 and parameter module 218 of the signal processor 214] configured to determine a time-frequency representation of a usage of at least one frequency band [FIGS. 2A and 3; ¶¶0116, 0122 and 0123, convert/determine RF energy measurements to spectral representation data (step 308) and determine signal parameters of identified signals/spectral representation data (step 316) (i.e., time-frequency representation of a usage of at least one frequency band)] of the radio communication system at a particular time [FIG. 1; ¶0115, of radio communication systems of CDMA/GSM, 3G, Wi-Fi 106 and 110 at a particular time (note that converting/determining of the RF energy measurements is made at a particular time)]; 
a memory [FIG. 2A; ¶0119, historical database 232 of memory 230] storing a signal [¶0115, 119 and 120, to include/store radio-frequency (RF) signals that have been previously identified by spectrum management device 102 (i.e., signal)]; and 
an evaluation processor [FIG. 2A; ¶0118, 120 and 133, a combined portion of analysis module 221 and comparison module 222 of the signal processor 214] configured to divide the time-frequency representation at the particular time into a first component [FIG. 2A; ¶0118, to analyze spectral representation data (i.e., time-frequency representation; note that the signal parameters of the identified signals include a signal “duration” and time information (i.e., time) of the signals) to determine matched signals (i.e., a first component), at a particular time (note that converting/determining of the RF energy measurements is made at a particular time)] that is plausible for the signal [FIGS. 2A and 6; ¶0120 and 133, are matched/plausible with radio-frequency (RF) signals that have been previously identified by spectrum management device 102 and stored in database 232 of memory 230 (i.e., signal)] and that comes from the subscriber of the plurality of subscribers [FIG. 1; ¶0115, note that the RF signals identified by the spectrum management device 102 (i.e., signal) stored in database 232 of memory 230 are generated/come from the plurality of wireless devices 104, 106, 108, etc. (i.e., a subscriber of the plurality of subscribers)] and into a second component [FIG. 2A and 6; ¶0120 and 133, into unmatched signals (i.e., second component)] that is inconsistent with the signal [FIG. 2A and 6; ¶0120 and 133, not matched/inconsistent with the radio-frequency (RF) signals that have been previously identified by spectrum management device 102 and stored in database 232 of memory 230 (i.e., signal)] for the subscriber of the plurality of subscribers [FIG. 1; ¶0115, for one of the plurality of wireless devices 104, 106, 108, etc. (i.e., a subscriber of the plurality of subscribers); note that the RF signals identified by the spectrum management device 102 (i.e., the signal) stored in database 232 of memory 230 are associated with each of the plurality of wireless devices 104, 106, 108, etc. because the RF signals are generated by the wireless devices], 
wherein the evaluation processor [FIG. 2A; ¶0118, 120 and 133, a combined portion of analysis module 221 and comparison module 222 of the signal processor 214] is configured to divide the time-frequency representation [FIG. 2A; ¶0118, to analyze spectral representation data (i.e., time-frequency representation; note that the signal parameters of the identified signals include a signal “duration” and time information (i.e., time) of the signals) to determine matched signals and unmatched signals] by comparing actual frequency usage determined by the detector with the signal [FIG. 2A and 6; ¶0120 and 133, by comparing the RF spectral representation data generated/determined by the signal processor 214/signal detection module 216 (i.e., actual frequency usage) with the radio-frequency (RF) signals that have been previously identified by spectrum management device 102 and stored in database 232 of memory 230 (i.e., the signal)] for the subscriber of the plurality of subscribers [FIG. 1; ¶0115, for one of the plurality of wireless devices 104, 106, 108, etc. (i.e., a subscriber of the plurality of subscribers); note that the RF signals identified by the spectrum management device 102 (i.e., the signal) stored in database 232 of memory 230 are associated with each of the plurality of wireless devices 104, 106, 108, etc. because the RF signals are generated by the wireless devices].
Although Carbajal teaches, “an evaluation processor configured to divide the time-frequency representation at the particular time into a first component that is plausible with the signal and that comes from for the subscriber of the plurality of subscribers and into a second component that is inconsistent with the signal for the subscriber of the plurality of subscribers” as set forth above, Carbajal does not explicitly teach (see, emphasis), the signal ... that “does not come from any of the plurality of subscribers”.
However, Nguyen teaches, a processor configured to divide a received signal at a particular time into a first component ... that comes from a subscriber and into a second component ... that “does not come from any of the plurality of subscribers” [FIGS. 1 and 10; ¶0009 and 0053-0059, a processor configured to divide return radio signal (i.e., received signal) into an output signal/data after RFI noise extraction  (i.e., first component) of signal recovery processor 106 and that comes from a transmitter (transmitting the radar signal) and RFI noise (i.e., second component) that does not come from the transmitter; note that in Nguyen, the term “noise” is defined (see, ¶0095), one example of the noise includes a radio frequency interference (RFI) noise, etc. which is added to the radar signals transmitted by the transmitter, resulting in the return radar signals, thus the noise does not come from the transmitter; further note that data after RFI noise extraction (i.e., first component) and data with RFI noise (i.e., second component) exist at the same time points, but not separated in time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second component taught by Carbajal into the second component that does not come from any of the plurality of subscribers, as taught by Nguyen to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Carbajal with the enhanced capability of improving radar signal [¶0048 of Nguyen]. 
Although Carbajal in view of Nguyen teaches, “a memory storing a signal for a subscriber of the plurality of subscribers, and an evaluation processor configured to: divide the time-frequency representation at the particular time into a first component that is plausible for with the signal and that comes from the subscriber of the plurality of subscribers and into a second component that is inconsistent with the signal for the subscriber of the plurality of subscribers and that does not come from any of the plurality of subscribers”, Carbajal in view of Nguyen does not explicitly teach (see, emphasis), the signal is a fixed sequence which is used by a subscriber of the plurality of subscribers for communication within the radio communication system.
However, Haendel teaches, a fixed sequence for a subscriber of the plurality of subscribers, the fixed sequence is used by the subscriber of the plurality of subscribers [FIG. 4; column 4, line 46 to column 5, line 3, FPGA 52 compares the frequency hopping pattern and the incoming messages stored in memory 46 with each other; for comparison with the incoming messages, the frequency hopping pattern is required to be stored; note that the frequency-hopping pattern in a frequency-hopping algorithm uses a predetermined frequencies (i.e., fixed sequences of frequency) (see, column 3, lines 40-43); further note that the frequency-hopping pattern is used by one of receiver of a plurality of receivers for communication within a radio communication system].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the method taught by Carbajal in view of Nguyen to include the above-mentioned features, as taught by Haendel to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Carbajal in view of Nguyen with the enhanced capability of effectively receive data streams from distance transmitters and the range of the receiver is increased by matching sequences of stored packets with previously employed frequency-hopping pattern [column 5, lines 11-20 of Haendel]. 

Regarding claim 2, Carbajal teaches, a communication processor configured to integrate the band monitoring device into the radio communication system as a subscriber [FIGS. 1 and 2A; ¶¶0115 and 120, network transceiver 246 (i.e., communication processor) enables combined system of receiver 210 and signal processor 214 (i.e., band monitoring device) to be a part of the radio communication systems of CDMA/GSM, 3G, Wi-Fi 106 and 110; note that the combined system of receiver 210 and signal processor 214 (i.e., band monitoring device) acts as a subscriber by communicating with radio communication systems of CDMA/GSM, 3G, Wi-Fi 106 and 110].  

Regarding claim 3, Carbajal teaches, a communication processor connected to a wireless or hard-wired communication network other than the radio communication system [FIGS. 1 and 2A; ¶¶0115 and 120, network transceiver 246 (i.e., communication unit) of the spectrum manager 102 connected to wireless communication network of satellite 108 other than the radio communication systems of CDMA/GSM, 3G, Wi-Fi 106 and 110].

Regarding claim 5, Carbajal teaches, an additional memory [FIG. 2A; ¶0119, database 236 of memory 230] to store signal characteristics of the subscribers [¶0115 and 0119, to store signal parameters of static signal data 238 corresponding to the RF signals 122 associated with a subscriber] that are expected at a location of the band monitoring device [¶¶0119 and 0135, that are known/expected (signal parameters) at a location of the combined system of receiver 210 and signal processor 214 (i.e., band monitoring device); note that a current location of the combined system of receiver 210 and signal processor 214 is used for determining such a matching of signal parameters (see, ¶0135)], wherein the evaluation processor [FIG. 2A; ¶0118, a combined portion of analysis module 221 and comparison module 222 of the signal processor 214] is configured to compare signal characteristics of the first component that is plausible [FIG. 2A and 3; ¶¶0120 and 0126, compare signal parameters matched/plausible to each identified signal in history database] with the signal characteristics of the subscribers that are expected at the location of the band minoring device [¶0115 and 0119, with known signal parameters of static signal data 238 of wireless device (which is one of the plurality of wireless devices) that are known/expected (signal parameters) at a location of the combined system of receiver 210 and signal processor 214 (i.e., band monitoring device)].    

Regarding claim 6, Carbajal teaches, wherein the evaluation processor [FIG. 2A; ¶0118, a combined portion of analysis module 221 and comparison module 222 of the signal processor 214] is configured to detect a deviation of the signal characteristics of the first component that is plausible from the signal characteristics of the subscribers that are expected at the location of the band monitoring device as an attempt to break into the radio communication system by simulating the identity of the subscriber [FIGS. 2A and 3; ¶¶0124 and 141, determine that the identified signal parameters and the known/expected signal parameters are not interrelated (i.e., detect deviation of the signal characteristics of the expected signal characteristic); note that the identified signals (whose signal parameters are not interrelated with the known signal parameters) acts as interfering signals in a radio communication system (i.e., by simulating the identity of the subscriber)].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carbajal et al (US Publication No. 2017/0290075) in view of Nguyen et al (US Publication No. 2014/0347213) and further in view of Haendel et al (US Patent No. 8,345,726) and further in view of Thienpont et al (US Publication No. 2019/0086325).

 Regarding claim 4, Carbajal in view of Nguyen and Haendel does not explicitly teach, a detector comprising a plurality of simultaneously operating receivers that are each sensitive at a predetermined time to a fixed frequency and/or to a fixed frequency sub-band within the at least one frequency band.
	However, Thienpont teaches, a detector comprising a plurality of simultaneously operating receivers [¶0041, a broadband spectrum analyzer consisting of two different channels with linear detector arrays enabling simultaneous measurements] that are each sensitive at a predetermined time to a fixed frequency and fixed frequency sub-band [¶0041, that are each sensitive to a fixed spectrum band between 200nm and 1100nm; note that measurements are made at a predetermined time] within the at least one frequency band [¶0041, within a frequency band between 200nm and 1700nm].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Carbajal in view of Nguyen and Haendel to provide a detector comprising a plurality of simultaneously operating receivers that are each sensitive at a predetermined time to a fixed frequency and to a fixed frequency sub-band within the at least one frequency band as taught by Thienpont to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Carbajal in view of Nguyen and Haendel with the enhanced capability of allowing the system to effectively measure various/broadband spectrums of signals [¶0041 of Thienpont]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carbajal et al (US Publication No. 2017/0290075) in view of Nguyen et al (US Publication No. 2014/0347213) and further in view of Haendel et al (US Patent No. 8,345,726) and further in view of Maeda et al (US Publication No. 2015/0294457).

Regarding claim 7, although Carbajal in view of Nguyen and Haendel teaches all the limitations of claim 1 and particularly, "fixed sequence" as set forth above, and Carbajal teaches, the evaluation processor [see, FIG. 2A; ¶0118 of Carbajal, a combined portion of analysis module 221 and comparison module 222 of the signal processor 214] determines from the time-frequency representation the fixed sequence [FIGS. 2A and 3; ¶¶0116, 122 and 123, identifies, from spectral representation data (step 316) (i.e., time-frequency representation) signals; see , fixed identified signals; note that the signal parameters of the identified signals include a signal “duration” (i.e., fixed) and time information of the signals], Carbajal in view of Nguyen and Haendel does not explicitly teach, an unit configured to switch into a learning mode.
	However, Maeda teaches, an unit is configured to switch into a learning mode [¶0140, diagnostic apparatus is switched to a learning mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Carbajal in view of Nguyen and Haendel to provide an unit is switchable into a learning mode as taught by Maeda to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Carbajal in view of Nguyen and Haendel with the enhanced capability of allowing the system to use results obtained from the learning mode to improve overall system performance [¶0140 of Maeda]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carbajal et al (US Publication No. 2017/0290075) in view of Nguyen et al (US Publication No. 2014/0347213) and further in view of Haendel et al (US Patent No. 8,345,726) and further in view of Zou et al (US Publication No. 2009/0129273).

Regarding claim 8, although Carbajal teaches, the detector [FIGS. 2A and 8A; ¶¶0116, a combined portion of receiver 210, FFT module 217 and parameter module 218 of the signal processor 214] is configured to record the time-frequency representation  [FIGS. 2A and 3; ¶¶0116, 122 and 123, store signal parameters of each identified signals/spectral representation data (i.e., time-frequency representation of a usage of at least one frequency band; note that the signal parameters of identified signals include a signal “duration” and time information of the signals)], Carbajal in view of Nguyen and Haendel does not explicitly teach, a signal during at least one send pause period assigned to at least one subscriber of the plurality of subscribers by a communication system.  
	However, Zou teaches, a signal during at least one send-pause period assigned to at least one subscriber by a communication system [FIG .1; ¶0009, detecting an interference during absence period of signals regularly transmitted by a second network node by wireless communication network].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Carbajal in view of Nguyen and Haendel to provide detecting a signal during at least one send pause period assigned to at least one subscriber by a communication system as taught by Zou to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Carbajal in view of Nguyen and Haendel with the enhanced capability of a scheme for network channel usage that re-optimizes the flow of traffic through the network [¶0008 of Zou]. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carbajal et al (US Publication No. 2017/0290075) in view of Nguyen et al (US Publication No. 2014/0347213) and further in view of Haendel et al (US Patent No. 8,345,726) and further in view of Yucek et al (US Patent No. 7,929,508).

Regarding claim 9, although Carbajal teaches, the evaluation processor [FIG. 2A; ¶0118, a combined portion of analysis module 221 and comparison module 222 of the signal processor 214] is configured to identify a frequency usage as a frequency usage [FIGS. 2A and 3; ¶0124, determines received spectral representation data/identified signals whether to be matched to known signal parameters of frequency or not], Carbajal in view of Nguyen and Haendel does not explicitly teach, identify the frequency usage in conformity with an IO-Link standard, with a wireless local area network standard or with a Bluetooth standard.  
	However, Yucek teaches, identify the frequency usage in conformity with an IO-Link standard, with a wireless local area network standard and/or with a Bluetooth standard [column 7, lines 5-67, classify narrowband burst of frequency as Bluetooth signal].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Carbajal in view of Nguyen and Haendel to provide features, identifying the frequency usage in conformity with an IO-Link standard, with a wireless local area network standard and/or with a Bluetooth standard as taught by Yucek to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Carbajal in view of Nguyen and Haendel with the enhanced capability of allowing the system to take necessary actions based on the classified information and thus, to improve overall system performance [column 8, lines 23-37 of Yucek]. 
	
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carbajal et al (US Publication No. 2017/0290075) in view of Nguyen et al (US Publication No. 2014/0347213) and Haendel et al (US Patent No. 8,345,726) and further in view of Diener et al (US Publication No. 2004/0137915).

Regarding claim 10, although Carbajal teaches, a radio communication system, as set forth above in claim 1, Carbajal in view of Nguyen and Haendel does not explicitly teach, a band monitoring device is arranged in an edge region of the spatial region of the radio communication system.  
	However, Diener teaches, a band monitoring device arranged in an edge region of the spatial region of a radio communication system [FIG. 9; ¶0296, a sensor 2000 arranged in an edge region of the building; note that the sensor 2000 is located near a subscriber station (STA) in the building]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Carbajal in view of Nguyen and Haendel to provide features, a band monitoring device arranged in an edge region of the spatial region of a radio communication system as taught by Diener to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Carbajal in view of Nguyen and Haendel with the enhanced capability of allowing the system to detect activities in a shared radio frequency band occurring in the various regions of interest [¶¶0296 and 317 of Diener]. 

 Regarding claim 11, Carbajal in view of Nguyen and Haendel teaches, “at least one band monitoring device at least one band monitoring device for a radio communication system in which each of a plurality of subscribers is allocated a fixed sequence of frequencies f to be used, the at least one band monitoring device comprising: a detector configured to determine a time-frequency representation of a usage of at least one frequency band of the radio communication system: a memory storing a fixed sequence for a subscriber of the plurality of subscribers ...; and an evaluation processor configured to divide the time-frequency representation into a first component that is plausible with the fixed sequence for the subscriber of the plurality of subscribers and into a second component that is inconsistent with the fixed sequence for the subscriber of the plurality of subscribers, wherein the evaluation processor is configured to divide the time-frequency representation by comparing actual frequency usage with the fixed sequence for the subscriber of the plurality of subscribers” as set forth above in claim 1, and further a detection by the at least one band monitoring device of a component of the frequency usage [FIGS. 2A and 3; ¶0124, detection by spectrum management device 202 of unidentified signals (step 328) that is inconsistent with a planned frequency usage in the radio communication system [FIG. 2A and 3A; ¶0126, of which signal parameters are not matched/inconsistent to each identified signal in history database in radio communication system 103 and 110].
Carbajal in view of Nguyen and Haendel does not explicitly teach, a distributed industrial control system comprising: a radio communication system comprising at least one band monitoring device; and at least one control device coupled to the at least one band monitoring device and configured to put the control system into a safety state in response to a detection by the band monitoring device to reduce an effect of a fault in the radio communication system. 
	However, Diener teaches, a distributed industrial control system [FIGS. 1 and 4, combined system of a server 3000 and a radio communication system enclosed by a dashed line] comprising: 
a radio communication comprising at least one band monitoring device system [FIG. 1, a radio communication system enclosed by a dashed line comprising sensors 2000]; and 
at least one control device coupled to the at least one band monitoring device [FIGS. 1 and 4, a server 3000 coupled to sensors 2000] and configured to put the control system into a safety state [FIG. 4; ¶¶0065, 0066, 0161 and 0162, configured to enable performance manger 3130 and security manager 3140 of the server 3000 (i.e., control system) into a state to mitigate impact of current RF condition/performance problem] in response to a detection by the band monitoring device [FIG. 4; ¶0161, upon receiving reporting events by the sensors 3000] to reduce an effect of a fault in the radio communication system [¶¶0065, 0066 and 0161, to mitigate impact of current RF condition/performance problem in the radio communication system].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Carbajal in view of Nguyen and Haendel to provide features, distributed industrial control system including at least one control device configured to put the control system into a safety state in response to a detection by the band monitoring device as taught by Diener to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Carbajal in view of Nguyen and Haendel with the enhanced capability of allowing the system to mitigate impact of current RF condition/performance problem in the radio communication system [¶0065, 0066 and 0161 of Diener]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carbajal et al (US Publication No. 2017/0290075) in view of Nguyen et al (US Publication No. 2014/0347213) and further in view of Haendel et al (US Patent No. 8,345,726) and further in view of Diener et al (US Publication No. 2004/0137915) and further in view of Wallner et al (US Publication No. 2007/0280007).

Regarding claim 12, although Carbajal teaches, a radio transmission in the radio communication system, Carbajal in view of Nguyen and Diener teaches, put the control system into a safety state, as set forth above, Carbajal in view of Nguyen, Haendel and Diener does not explicitly teach, in the safety state, a maximum tolerable latency time in a system is increased.  
	However, Wallner teaches, in a safety state, a maximum tolerable latency time in a system is increased [FIG. 10; ¶¶0093, at step 4, a maximum latency period in a system is increased by safety margin].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of taught by Carbajal in view of Nguyen, Haendel and Diener to provide features, in a safety state, a maximum tolerable latency time in a system is increased as taught by Wallner to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Carbajal in view of Nguyen, Haendel and Diener with the enhanced capability of allowing the system to provide requested data reliably with a well defined latency period and to avoid collisions in the system [¶0006 of Wallner]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carbajal et al (US Publication No. 2017/0290075) in view of Nguyen et al (US Publication No. 2014/0347213) and further in view of Haendel et al (US Patent No. 8,345,726) and further in view of Diener et al (US Publication No. 2004/0137915) and further in view of Nair et al (US Publication No. 2007/0205861).

Regarding claim 13, although Carbajal in view of Nguyen, Haendel and Diener teaches, put the control system into a safety state, as set forth above, Carbajal in view of Nguyen and Diener does not explicitly teach, in the safety state, an operating speed of at least one device is reduced, compared to normal operation.  
	However, Nair teaches, in a safety state, an operating speed of at least one device is reduced, compared to normal operation [FIG. 1; ¶0031, in a safe mode, an operation speed of a system 100 is reduced, in comparison to normal operation speed].  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carbajal in view of Nguyen, Haendel and Diener to add features, in a safety state, an operating speed of at least one device is reduced, compared to normal operation as taught by Nair to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to make such a combination in order to provide the system of Carbajal in view of Nguyen, Haendel and Diener with the enhanced capability of allowing the system to protect unpredictable and unavoidable movement of a device [¶0031 of Nair].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469